Mr. Justice Dickey delivered the opinion of the Court: This was a suit in chancery, brought by Barrett, the appellant, a resident and tax-payer, against the city of East St. Louis and Halbert, for an injunction. The bill, filed March, 1876, charges that the city, being indebted to Halbert for professional services rendered as a lawyer, within the year next preceding the beginning of the suit, to the amount of $100, it was agreed between Halbert and the city authorities, that in lieu of cash the city would give, and Halbert would accept, the bond of the city to him in the sum of $100, payable ten years from date, with interest, payable annually, at the rate of ten per cent per annum, and that this arrangement would be consummated and the bond issued unless enjoined. The bill shows, that at that time the city had a bonded debt of more than $200,000. To this bill each of th'e defendants demurred. The demurrers were sustained and the bill dismissed, and complainant brings the record here by appeal. The charter of that city was amended in 1869, and by section 4 of the amended charter the city council is specially empowered to borrow a sum of money, and issue bonds therefor, not exceeding $100,000. The mode of consummating that loan, and the manner of disbursing the money, is prescribed in that section. It is insisted that this provision is a limitation upon the powers of the city in regard to the issue of its bonds, and that bonds of the city being already issued to an amount exceeding $100,000, the city can not lawfully issue an additional bond. We hold that the limitation in the charter applies only to debts to be made by borrowing money, and that it has no application to liabilities incurred as a part of the current expenses of the city. The limitations of the constitution have no application in this case, as the bill does not show that the city has reached the bounds there prescribed. The decree is affirmed. Decree affirmed.